DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 12/28/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al., (US 5,700,449).
Katayama et al. teaches dentifrice compositions comprising agar particles (orally acceptable release matrix) “having an average particle size of from 0.3 to 3mm, and vehicles for use in oral cavity” (Abstract).  The particles are designed to “break” during use “to release the contents, such as medicinal ingredients, in the oral cavity” (col. 8, lines 30-32).
2, because the resulting capsule particles are not likely to break during the production of the dentifrice composition” (col. 3, lines 33-35). The particles are also taught to be “collected locally in the oral cavity upon brushing as such places as between teeth, and gaps formed between teeth and the gums” (col. 9, lines 51-54).
Since the particles are resiliently deformable and have an average particles size of from 0.3 to 3mm, they are capable of being compressed so as to fit in an interdental space.
Since agar is a porous matrix, the particles would inherently comprise a plurality of internal voids, or dispersed air pockets, as per claim 2-3 (see Technological Background below).
Other substances are taught to be added to the agar “in order to improve the sense of pleasant feeling” include “sodium alginate, carrageenan . . . xanthane . . . “ (col. 3, lines 43-50), as per claim 6.
Agar is also mucoadhesive, as per claim 10.
Medicinal ingredients include “tooth caries preventives, antibiotics, vitamins, enzymes, anti-inflammatory agents” (col. 4, lines 12-14), as per claim 11. 
The particles are taught to have a spherical shape, as per claims 7-9; “because the obtained granular shape becomes spherical, thereby making the teeth less susceptible to damage by brushing, and the handling after production of the granules are made easy” (col. 7, lines 4-11).

The prior art is not anticipatory insofar as the particles are not required to have at least one dimension in a range of 1.5 to 3mm; however this range would have been obvious since it lies within the the average particle size range of the prior art particles, i.e. from 0.3 to 3 mm.
Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Levy US 4,818,534.  Levy is pertinent for teaching “agar” as an example of a porous matrix (col. 5, lines 20-24).

Response to Arguments
Applicant argues that the instant invention as a whole is different from the particles of the prior art.  Applicant points out that the purpose of the instant invention differs from the prior art in that the instant invention has “better substantivity, i.e., a longer residence time in the oral cavity” (p. 5), while the prior art particles break during use for rapid release of active agents (p. 5). Applicant also notes that the instant particles must be resilient enough to survive pressure from a pressure device (p. 6).

However, the patentability of the product depends on the recited components and “not on the use or purpose of that structure [/product].” Catalina Mktg., 289 F.3d at 809.  

Although the prior art particles are taught to break during use, i.e. tooth brushing and “abrasive granules” in the toothpaste that function as “a breaking aid” (col. 6, lines 9-15), no evidence has been presented showing the particles to be incapable of sustained release or surviving pressure from a pressure device.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612